In a proceeding to probate a certain written instrument, dated March 18, 1962, as the last will and testament of Grace W. Gerard, deceased, the proponents appeal from a decree of the Surrogate's iCourt, Suffolk ‘County, entered June 2, 1964 after trial, upon a jury’s verdict on framed issues, which denied probate to the propounded instrument, and, upon the Surrogate’s subsequent decision, awarded: (a) costs to the contestants personally against the proponent Irala Jlackson; and (i>) $7,500 as compensation to the special guardian. Decree affirmed, with costs to the respondents filing separate briefs, payable out of the estate. No opinion. We have not passed upon the question of proponents’ right to a counsel fee, costs and disbursements, since no provision with respect thereto is included in the decree appealed from. However, were that provision in the decree and before us we would not interfere with the discretion *667exercised by the Surrogate, as indicated by his decision. Beldoek, P. J., Brennan, Hill, Babin and Hopkins, JJ., concur.